EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with K. Imai on 16 December 2021.
The application has been amended as follows: 
In claim 1, lines 35-36, the phrase “end sides of at least the two connection portions in the second direction are provided with protrusions that protrude” has been replaced with – end sides in the second direction of at least two of the connection portions are each provided with a respective protrusion that protrudes –.
In claim 1, line 41, the phrase “at least one of the protrusions is a rotation preventing portion” has been replaced with – a first one of the protrusions has a rotation preventing portion –.
In claim 1, before the final period, the phrase – wherein an end side in the second direction of the first one of the protrusions is provided with a removal preventing portion that prevents the thrust bearing from being removed to a side in the second direction, and wherein the removal preventing portion is monolithic with the first one of the protrusions – has been inserted.

The following is an examiner’s statement of reasons for allowance: the limitation of pump having a motor with a thrust bearing held by a connection portions of a shaft holding portions, wherein the connection portions have protrusions, a first one of which is provided with a rotation preventing portion in the form of a semicircular column and which further has a monolithic removal preventing portion is not shown in the prior art in combination with the remaining limitations of claim 1.  The examiner notes US Patent 4,557,610 which teaches screws which function similarly to the protrusions, 
Claims 1-6 and 7-10 are allowable. The restriction requirement between patentably distinct species, as set forth in the Office action mailed on 28 January 2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement is fully withdrawn.  Claims 2-4  and 8-10, directed to non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/               Primary Examiner, Art Unit 3746                                                                                                                                                                                         	16 December 2021